 


 HJ 76 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Education relating to “Borrower Defense Institutional Accountability”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. J. RES. 76 
 
JOINT RESOLUTION 
Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Department of Education relating to Borrower Defense Institutional Accountability. 
 
 
That Congress disapproves the rule submitted by the Department of Education relating to Borrower Defense Institutional Accountability (84 Fed. Reg. 49788 (September 23, 2019)), and such rule shall have no force or effect.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 